 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    DONNA MORGAN,                                           Case No. 2:19-cv-00546-JAD-BNW
 7                            Plaintiff,
                                                              ORDER
 8          v.
 9    MICHAEL BASH, et al.,
10                            Defendants.
11

12           At the hearing held on September 4, 2019, defendants’ former attorney represented to the

13   court that Val Miller is the receiver for all of the defendant entities except Ninety-Five Fort

14   Apache Complex, LLC. He further represented to the court that attorney Michael Lynch

15   represents the receiver in state court. To the extent Lynch requests to receive service of the

16   court’s orders in this case, he is instructed to file a notice of appearance in this case.

17           IT IS SO ORDERED.

18           IT IS FURTHER ORDERED that attorney Byron E. Thomas must serve this order via

19   U.S. Mail on Michael Lynch and file proof of that service by September 11, 2019.

20

21           DATED: September 4, 2019

22

23
                                                             BRENDA WEKSLER
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
